NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

________________________
                              :
OWEN ODDMAN aka CHARLES       :
LLEWELYN,                     :
                              :          Civ. No. 18-9391 (RMB)
          Petitioner,         :
                              :
     v.                       :               OPINION
                              :
                              :
DAVID ORTIZ, et al.,          :
                              :
          Respondents.        :
________________________      :


BUMB, United States District Judge

     On May 18, 2018, Petitioner Owen Oddman, a prisoner confined

in the Federal Correctional Institution (“FCI-Fort Dix”) in Fort

Dix, New Jersey, filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. (Pet., ECF No. 1.) Petitioner

asserted that jurisdiction is proper under 28 U.S.C. § 2241 because

28 U.S.C. § 2255 is inadequate or ineffective to test the legality

of his detention, specifically that the sentencing court exceeded

the statutory maximum sentence for the offense of conviction. (Id.)

On September 19, 2018, the Court dismissed the petition for lack

of jurisdiction. (Order, ECF No. 4.) Now before the Court is

Petitioner’s motion to alter or amend judgment pursuant to Federal

Rule of Civil Procedure 59(e) (“Mot. to Alter/Amend.”) For the
reasons discussed below, the Court will deny the motion.

I.   BACKGROUND

     Petitioner, a Jamaican citizen, is serving a 360-month term

of imprisonment, subsequently reduced under 18 U.S.C. § 3582 to

235 months, after a jury in the United States District Court,

Western District of North Carolina found Petitioner guilty of

conspiracy to possess with intent to distribute and distribution

of cocaine and cocaine base in violation of 8 U.S.C. §§ 841(a) &

846. (Pet., ECF No. 1, ¶¶1-5; Petr’s Mem., ECF No. 1-5 at 1.) U.S.

v. Odman, 4:96-cr-00053-MR-1 (W.D.N.C.) Jury Verdict, ECF No.

429).1 Judgment was entered on August 6, 2001 (Id., Judgment, ECF

No. 469.) After his appeal was denied, Petitioner filed multiple

motions under 28 U.S.C. § 2255 and other motions challenging his

sentence, all of which were denied or otherwise dismissed. U.S. v.

Odman, 47 F. App’x 221 (4th Cir. Sept. 25, 2002) (per curiam),

Odman v. U.S., No. 4:96CR53, 2005 WL 3409656 (W.D.N.C. Dec. 9,

2005).

     In   his   §   2241   petition,       Petitioner   asserted   that   the

sentencing court imposed a sentence in excess of the statutory

maximum authorized by Congress, violating the Separation of Powers

doctrine. (Petr’s Mem., ECF No. 1-5 at 1.) Petitioner attached to


1 Available at www.PACER.gov. In the Western District of North
Carolina, Petitioner spelled his last name “Odman” although he now
refers to himself as “Oddman.”


                                       2
his petition excerpts from the Government’s appellate brief, in

which he claims the Government conceded that the Jury verdict

violated 21 U.S.C. § 841(b)(1)(C). (Petr’s Mem., ECF No. 1-5 at 1;

Pet., Ex. A, ECF No. 1-3 at 2-3.) Exhibit B to the petition is

Petitioner’s   superseding   indictment    and   an   excerpt   from   the

Government’s   appellate   brief,   in   which   Petitioner   argues   the

Government “fraudulently defended the sentence of the court as

being authorized based on the government serving Petitioner notice

by and through the superseding indictment and filing the required

21 U.S.C. § 851 notice. (Id.; Pet., Ex. B, ECF No. 1-3 at 5-10.)

Petitioner further explains:

          the fallacy with this position is that the
          Court struck the “notice from the indictment
          based on the premise it was legally impossible
          for Petitioner’s sentence could be aggravated
          based on a prior conviction which came years
          after the instant offense. In addition,
          Probation also determined that the §851 notice
          was inapplicable. See Exhibit C(excerpt from
          PSI). The Sentencing Court exceeded its
          authority in imposing a sentence of 30 years.

(Petr’s Mem., ECF No. 1-5 at 3; Pet., Ex. C, ECF No. 1-3 at 7.)

Petitioner argued that Section 2255 is an ineffective or inadequate

remedy because § 2255 applies only to “final” sentences, and

illegal, unauthorized sentences can never be final. (Mot. to

Alter/Amend, ECF No.5 at 4.)

     This Court held that it lacked jurisdiction under § 2241

because Petitioner’s challenge to the length of his sentence should


                                    3
have been brought under § 2255 and a remedy under § 2255 is not

inadequate or ineffective because the petitioner cannot meet the

stringent    gatekeeping       requirements      for        filing   a   second   or

successive § 2255 motion. Cradle v. U.S. ex rel. Miner, 290 F.3d

536, 539 (3d Cir. 2002). (Opinion, ECF No. 3 at 6.)

II.   DISCUSSION

      Federal Rule of Civil Procedure 59(e) provides that “[a]

motion to alter or amend a judgment must be filed no later than 28

days after the entry of the judgment.” Petitioner’s motion was

timely.

      When a party seeks reconsideration of a judgment, the judgment

            may be altered or amended if the party seeking
            reconsideration shows at least one of the
            following grounds: (1) an intervening change
            in the controlling law; (2) the availability
            of new evidence that was not available when
            the court granted the motion for summary
            judgment; or (3) the need to correct a clear
            error of law or fact or to prevent manifest
            injustice.

Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).

      Here, Petitioner asserts his claim under the third prong, the

need to correct a clear error of law or fact to prevent manifest

injustice. (Mot. to Alter/Amend, ECF No. 5 at 1.) Petitioner

contends    that   (1)   the   Court’s       ruling    is    an   unconstitutional

suspension of the writ of habeas corpus; (2) the Court overlooked

                                         4
critical facts including (a) Petitioner was convicted by two courts

effectively     rendering    §     2255   ineffective       or    inadequate;      (b)

Petitioner,      who    is    an      alien,    was        sentenced       under    an

unconstitutional sentencing scheme (declared so after Petitioner's

conviction/direct       appeal     and    initial      §    2255);      (c)   In    re

Dorsainvail, 119 F.3d 245, 251 (3d Cir. 1997), focuses on when the

second    or    successive       limitations    would       cause      a   "complete

miscarriage of justice”; (d) Inadequacy and ineffectiveness must

be assessed as of the time the § 2241 petition is filed, and not

as of the time when the initial § 2255 was submitted; and (4)

Section 2255 by its express terms only applies to sentences that

are "final," because Petitioner's sentence is illegal it can never

be a final sentence. (Mot. to Alter/Amend, ECF No. 5.)

       “[A] federal prisoner's first (and most often only) route for

collateral review of his conviction or sentence is under § 2255.”

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017).

Congress, however, provided a saving clause in § 2255(e):                          “a

federal prisoner may resort to § 2241 only if he can establish

that   ‘the    remedy   by   motion    [under   §     2255]      is   inadequate    or

ineffective to test the legality of his detention.’” Id. (citations

omitted.)

       The substitution of a collateral remedy under 28 U.S.C. §

2255 for a writ of habeas corpus under § 2241 does not constitute

a suspension of the writ of habeas corpus if § 2255 is not

                                          5
inadequate nor ineffective to test the legality of a person's

detention. In re Dorsainvil, 119 F.3d 245, 249–50 (3d Cir. 1997)

(citing Swain v. Pressley, 430 U.S. 372, 381 (1977)); see McKoy v.

Apker, 156 F. App'x 494, 496 (3d Cir. 2005) (per curiam) (AEDPA's

restrictions      on     successive         petitions       “do        not    amount    to     a

‘suspension’ of the writ”) (citing Felker v. Turpin, 518 U.S. 651,

664 (1996)).

      Here, as in McKoy, Petitioner’s claim that his original

sentence was in error could have been presented in his § 2255

motion; and raising the claims in a § 2241 petition amounts to

nothing    more       than   an    attempt        to    circumvent       the     gatekeeping

provisions of § 2255. McKoy, 156 F. App’x at 496 (“McKoy’s claims

could have been presented in his § 2255 motion.”) Thus, § 2255 is

not   an     inadequate           nor     ineffective        means       of      challenging

Petitioner’s sentence, and dismissal of his § 2241 petition does

not constitute a suspension of the writ of habeas corpus.

      Petitioner asserts that the Court overlooked the fact that he

was convicted by two courts, which he claims renders § 2255

inadequate       or     ineffective.         In        support     of     this     otherwise

unexplained argument, Petitioner cites to Cohen v United States,

593 F.2d 766, 771 & n.2 (6th Cir. 1979). Cohen is distinguishable

because    the    petitioner        was    challenging           the    execution      of    his

sentence rather than an impropriety in the sentence imposed on

him. Cohen v. United States, 593 F.2d at 770. Cohen’s theory was

                                             6
that    his    parole   process   was   tainted      because    the    prosecuting

attorneys, in three jurisdictions in which he entered into plea

agreements, “have not conducted themselves vis-a-vis the Parole

Board     in   accordance    with   their        obligations    under    the     plea

bargaining agreements.” Cohen, 593 F.2d at 770.

        In this case, Petitioner contends the sentence imposed on him

by the U.S. District Court, Western District of North Carolina

was in excess of the maximum prescribed by law. “Under § 2255, the

sentencing      court   is   authorized     to    discharge    or    resentence    a

defendant if it concludes that it ‘was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral

attack.’” United States v. Addonizio, 442 U.S. 178, 185 (1979)

(citing United States v. Hayman, 342 U.S. 205, 216-217 (1952)).

This statute was intended to alleviate the burden of habeas corpus

petitions      filed    by   federal    prisoners       in     the    district     of

confinement, by providing an equally broad remedy in the more

convenient jurisdiction of the sentencing court. Id. The fact that

Petitioner cannot meet the gatekeeping requirements of § 2255 does

not render § 2255 an inadequate or ineffective remedy. See Okereke

v. U.S., 307 F.3d 117, 120-21 (3d Cir. 2002) (“under our In re

Dorsainvil decision, § 2255 was not inadequate or ineffective for

[the petitioner] to raise his Apprendi argument.”)

        Petitioner also seeks reconsideration on the basis that he is

                                        7
an alien who was sentenced under an unconstitutional sentencing

scheme “(declared so after Petitioner's conviction/direct appeal

and initial § 2255).” (Mot. to Alter/Amend, ECF No. 5 at 3.)

Petitioner has not identified an intervening change in law that

made the crime for which he was convicted no longer criminal, as

would permit him under Dorsainvil to challenge his sentence under

§ 2241.

      Petitioner also seeks reconsideration on the basis that the

inadequacy and ineffectiveness of a remedy under § 2255 must be

assessed as of the time the § 2241 petition is filed, and not at

the   time   when    the   initial   §       2255   was   submitted.   (Mot.   to

Alter/Amend, ECF No. 5 at 4.) Petitioner has not described why the

§ 2255 remedy was inadequate or ineffective as of the time the §

2241 petition was filed as opposed to the time when his § 2255

motion was decided on December 9, 2005. For example, he has not

identified an intervening change in law, that occurred after

December 9, 2005, that made the crime for which he was convicted

no longer a crime.

      Finally, Petitioner argues that § 2255 expressly applies to

final sentences and an illegal sentence can never be final. (Id.)

This proposition does not relieve Petitioner of the gatekeeping

requirements of Section 2255.

III. CONCLUSION

      For    the    reasons   discussed        above,     Petitioner   has     not

                                         8
established the need to correct a clear error of law or fact or to

prevent   manifest    injustice.       Therefore,   the   Court   denies

Petitioner’s motion to alter or amend judgment under Federal Rule

of Civil Procedure 59(e).



An appropriate order follows.



Dated: June 5, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                   9
